Citation Nr: 0923948	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-38 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from March 1984 to August 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In October 1994, the RO denied the appellant's original claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  Notice of this decision was sent to 
the appellant that same month, and he did not submit a notice 
of disagreement.  Accordingly, the October 1994 RO decision 
is final based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  Likewise, 
service connection for posttraumatic stress disorder (PTSD) 
was denied by the Board in June 1998.  This decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (2008).

In June 2006, the appellant submitted a claim to reopen the 
issue of entitlement to service connection for an acquired 
psychiatric disorder.  In response, the RO issued a 
development letter to the appellant in July 2006 that did not 
include notice of the basis of the previous denial, nor was 
there a description of the evidence that would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
October 1994 denial.  

Although the RO acknowledged the October 1994 denial in the 
December 2006 rating decision, the June 2006 claim was 
erroneously captioned and evaluated as a new claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  When a claim to reopen has been submitted, VA is 
required to notify the appellant of the evidence and 
information that is necessary to reopen that claim, including 
the basis of the previous denial and a description of the 
evidence that would be necessary to substantiate the element 
or elements required to establish service connection that 
were previously found insufficient.  Kent v. Nicholson, 20 
Vet. App. 1, 9-10 (2006).  The July 2006 notification letter 
issued by the RO pursuant to the appellant's effort to reopen 
his claim of entitlement to service connection for an 
acquired psychiatric disorder did not conform to the 
substantive notification requirements.  Id.  Accordingly, the 
RO must issue the appropriate notification to the appellant.

In addition to the foregoing, the evidence of record 
indicates that the appellant has applied for and been granted 
Social Security Administration (SSA) Disability Benefits.  
However, none of the records relied upon by SSA in its 
determination have been associated with the appellant's 
claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1993).  As such, the RO must attempt to obtain these 
records.

Accordingly, the case is remanded for the following action:

1.  The RO must provide appropriate VCAA 
notice to the appellant.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

2.  The RO must contact the Social 
Security Administration for the purpose of 
obtaining a copy of the decision and all 
treatment records relied upon in 
conjunction with the appellant's claim for 
SSA benefits.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

3.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the appellant and his 
representative.  After the appellant and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

